Citation Nr: 0618765	
Decision Date: 06/26/06    Archive Date: 06/30/06

DOCKET NO.  03-31 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel





INTRODUCTION

The veteran served on active duty from August 1953 to 
September 1955.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a decision by the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the veteran's claim for 
entitlement to service connection for hearing loss and 
tinnitus.  The Board denied the veteran's claims for service 
connection for hearing loss and tinnitus in a December 2004 
decision and the veteran appealed this determination to the 
United States Court of Appeals for Veteran's Claims (CAVC).  
The parties filed a Joint Motion for Remand on the basis that 
the VA did not seek to provide the veteran with a medical 
nexus opinion regarding his claim for service connection for 
tinnitus.  On February 3, 2006, the CAVC vacated the Board's 
decision as it related to the claim for service connection 
for tinnitus and remanded the case for readjudication 
pursuant to the terms of the Joint Motion for Remand.


REMAND

In February 2006 the United States Court of Appeal for 
Veteran's Claims (CAVC) granted the Joint Motion for Remand 
on the basis that the VA had not afforded the veteran an 
examination in order to provide a nexus opinion as to his 
claim for service connection for tinnitus.  In particular, 
the CAVC noted that the Board erred when it concluded that 
the VA Audiological examination, which stated the veteran's 
tinnitus began in the 1950's, was based on the veteran's 
recitation of history and did not qualify as competent 
medical evidence supporting a claim of service connection.  
The CAVC also noted that the VA audiological examiner's 
opinion that tinnitus had its onset in the 1950's was not 
sufficiently precise to allow the Board to determine whether 
tinnitus had its onset in service.  VA's fulfillment of the 
statutory duty to assist requires a thorough and 
contemporaneous examination which takes into account the 
records of prior medical treatment, so that the evaluation of 
the claimed disability will be a fully informed one.  Green 
v. Derwinski, 1 Vet. App. 121 (1991).  For that reason, the 
RO must schedule the veteran for a VA audiological 
examination, to determine the nature and etiology of his 
tinnitus.

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center in Washington DC for the following actions:

1. Schedule the veteran for a VA 
audiological examination to determine 
whether it is at least as likely as not 
(i.e. at least 50 percent probability or 
more) that the veteran's tinnitus began in 
or was otherwise related to his active 
military service.  The veteran's claims 
folder must be made available to the VA 
medical examiner, and the examiner should 
provide a rationale for the opinion 
rendered.  The examiner should make a 
specific notation that the claims folder 
has been reviewed.  

2. The RO should then readjudicate the 
veteran's claim for service connection on 
the merits.  If the determination remains 
unfavorable to the veteran, he and his 
attorney should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered.  They should 
be given an opportunity to respond to the 
SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





